Filed 1/11/21 P. v. Block CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G058658

                     v.                                                (Super. Ct. No. 17HF1394)

 DAMON ELLERY BLOCK,                                                   OPINION

      Defendant and Appellant.


                   Appeal from a judgment of the Superior Court of Orange County, John
Conley, Judge. Affirmed.
                   Aaron J. Schechter, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Michael Pulos and Nora
S. Weyl, Deputy Attorneys General, for Plaintiff and Respondent.


                                             *               *               *
                                    INTRODUCTION
              Defendant Damon Ellery Block stole a car, drove it 75 miles per hour on
Santiago Canyon Road, crossed the center divider into oncoming traffic, and crashed into
a motorcycle. The motorcycle driver and a passenger were thrown onto the pavement:
The driver was killed, and the passenger suffered serious injuries. Block abandoned the
car and fled the scene on foot. A jury convicted Block of vehicular manslaughter with
gross negligence, reckless driving, hit and run causing permanent injury or death, and
unlawful driving of a vehicle. He was sentenced to 15 years 4 months in prison.
              Block argues three grounds for reversal: (1) the trial court erred in
responding to a question by the jury by directing it the jury instructions; (2) the
                 1
prosecutor erred in closing argument by disparaging Block’s trial counsel; and (3) the
trial court violated his due process rights by imposing fines and assessments without
making a determination of his ability to pay.
              We conclude the trial court’s response to the jury’s question was not an
abuse of discretion and, if erroneous, was harmless. The prosecutor’s brief comment
during closing argument did not constitute prosecutorial error and was, in any event,
harmless. Any error in failing to hold an ability to pay hearing was harmless beyond a
reasonable doubt because, by earning prison wages, Block will be able to pay the fines
and assessments imposed. We therefore affirm.

                                          FACTS
              In the early afternoon of August 1, 2016, Block stole a 1994 Honda Accord
from a tow yard in Santa Ana. A surveillance video from the tow yard showed Block
holding a Lipton iced tea bottle.


1
  We use the term prosecutorial error rather than prosecutorial misconduct because
prosecutorial error is “‘[a] more apt description of the transgression.’” (People v.
Centeno (2014) 60 Cal. 4th 659, 666-667.)

                                              2
              At 2:49 p.m. Block was driving the Honda Accord southbound along
Santiago Canyon Road, a two-lane roadway through a sparsely populated area of Orange
County. The two lanes were separated by a double yellow line. The speed limit on
Santiago Canyon Road was 55 miles per hour. According to an eyewitness, Block was
driving “super fast”—about 75 miles per hour.
              As Block turned a curve, he lost control of the Honda Accord and drove off
the road and onto the dirt shoulder. Block reentered the southbound lane of Santiago
Canyon Road, crossed the double yellow line into the northbound lane, and drove directly
into oncoming traffic. After barely missing a car, Block crashed head-on into a
motorcycle. The driver of motorcycle, D.K., and his passenger, J.K., were thrown from
the motorcycle and onto the pavement.
              Block drove back across the double yellow line, then off the road and into a
ditch. He abandoned the car and fled the scene on foot. When Block was found by law
enforcement officers on August 17, he had injuries on his face, neck, and hands.
              D.K. died from blunt force injuries to his torso, including fractures to most
of his ribs, resulting in blood in both chest cavities, liver lacerations, spinal column
fracture, multifocal levels of spinal cord injury, and pelvic fractures. J.K. suffered
fractures and broken bones in both of her hands, a broken femur that required a metal rod
being placed in her leg, and a fractured wrist that required the insertion of a metal plate.
              Among the items recovered from the Honda Accord were a cellular phone,
an olive jar, sunglasses, and a Lipton iced tea bottle. Fingerprints were recovered from
those items and from various spots on the interior and exterior of the Honda Accord and
compared to an exemplar of Block’s fingerprint. The fingerprint recovered from the
Lipton iced tea bottle matched Block’s fingerprint. Inspection of the Honda Accord by
law enforcement revealed the braking and steering systems performed satisfactorily.
Inspection of the motorcycle revealed no system defects.



                                              3
                         CONVICTIONS AND SENTENCING
              The jury convicted Block, as charged, of vehicular manslaughter with gross
negligence (count 1, Pen. Code, § 192, subd. (c)(1)), reckless driving (count 2, Veh.
Code, § 23105, subd. (a)), hit and run causing permanent injury or death (count 3, id.,
§ 20001, subd. (a)(b)(2)), and unlawful driving of a vehicle (count 4, id., § 10851, subd.
(a)). The jury found it to be true, as to count 1, that Block fled the scene (id., § 20001,
subd. (c)) and, as to count 2, that Block caused one victim to suffer multiple bone
fractures (id., § 23105, subd. (a)). The trial court found it to be true that Block committed
the crimes while released from custody and on bail in another felony matter. (Pen. Code,
§ 12022.1, subd. (b).)
              The court sentenced Block to a term of six years in prison on count 1, with
consecutive sentences of eight months on count 2, one year on count 3, eight months on
count 4, five years on the enhancement for fleeing the scene, and two years on the bail
enhancement. The total term was 15 years 4 months in prison, with 1,476 days of credit
for time served.

                                       DISCUSSION
                                              I.

                 The Trial Court’s Response to the Jury’s Question
               Was Not Erroneous and Any Error Would Be Harmless.
A. Background
              The trial court instructed the jury in accordance with CALCRIM Nos. 592
and 593 on gross vehicular manslaughter and the lesser-included offense of misdemeanor
vehicular manslaughter. In the course of deliberations, the jury submitted the following
question: “Can the court give any additional examples, guidance, or case law to clarify
the difference between gross and ordinary negligence?” Counsel was notified of the
jury’s question.



                                              4
              The trial court prepared this response to the jury’s question: “You have
asked the court to clarify the difference between gross negligence and ordinary
negligence. [¶] The term ‘gross negligence’ is defined in CALCRIM 592 on p. 30 of the
instructions. [¶] The term ‘ordinary negligence’ is defined in CALCRIM 593 on p. 46 of
the instructions. [¶] The court cannot give you further guidance on the meaning of those
terms.” This response was sent to the jury. After deliberating 68 minutes more, the jury
announced it had reached a verdict.
              Block contends the court’s response was erroneous and violated his
constitutional rights. He argues the court should have provided clarification and
examples of the difference between gross and ordinary negligence.
              The Attorney General argues that Block forfeited his challenge to the trial
court’s response to the jury’s question by failing to pose an objection. Before the jury
began deliberating, counsel stipulated that, if the jury had a question, the court would
prepare a response and provide counsel the question and response by telephone. The
record shows that the court did notify counsel of its proposed response, but does not
reflect whether Block’s counsel posed an objection. It is not entirely clear from the
record, however, whether Block’s counsel had a full and fair opportunity to object, and,
therefore, we decline to find forfeiture.

B. Referring the Jury to the Instructions Was Not an Abuse of Discretion.
              When a jury asks a question during deliberations, the trial court must
                                                                                      2
respond by informing the jury on the desired points of law. (Pen. Code, § 1138.) The
trial court has discretion to respond by referring the jury to the original instructions, if
2
  Penal Code section 1138 provides: “After the jury have retired for deliberation, if there
be any disagreement between them as to the testimony, or if they desire to be informed
on any point of law arising in the case, they must require the officer to conduct them into
court. Upon being brought into court, the information required must be given in the
presence of, or after notice to, the prosecuting attorney, and the defendant or his counsel,
or after they have been called.”

                                               5
they are full and complete, or by providing additional explanation. (People v. Beardslee
(1991) 53 Cal. 3d 68, 97; People v. Eid (2010) 187 Cal. App. 4th 859, 881-882.) “[The
trial court] should decide as to each jury question whether further explanation is
desirable, or whether it should merely reiterate the instructions already given.” (People v.
Beardslee, supra, at p. 97.) Error under Penal Code section 1138 is reviewed under the
abuse of discretion standard. (People v. Eid, at p. 882.)
              In deciding how to respond to a jury question about instructions, a trial
court must consider how “it can best aid the jury.” (People v. Lua (2017) 10 Cal. App. 5th
1004, 1017.) While repeating the text of a jury instruction might not be preferable
(People v. Thompkins (1987) 195 Cal. App. 3d 244, 253), “comments diverging from the
standard [instructions] are often risky” (People v. Beardslee, supra, 53 Cal.3d at p. 97).
              The offenses of gross vehicular manslaughter and misdemeanor vehicular
manslaughter differ primarily in the degree of negligence with which the defendant must
                                              3
have committed the act producing the injury. Gross vehicular manslaughter requires
gross negligence; misdemeanor vehicular manslaughter requires ordinary negligence.
              CALCRIM No. 592 explains the meaning of gross negligence. As given in
this case, CALCRIM No. 592 reads: “Gross negligence involves more than ordinary
carelessness, inattention, or mistake in [judgment]. A person acts with gross negligence
when: [¶] 1. He acts in a reckless way that creates a high risk of death or great bodily
injury; [¶] [and] [¶] 2. A reasonable person would have known that acting in that way

3
  The jury was instructed on the elements of gross vehicular manslaughter as follows:
“1. The defendant drove a vehicle; [¶] 2. While driving that vehicle, the defendant
committed an infraction; [¶] 3. The defendant committed the infraction with gross
negligence; [and] [¶] 4. The defendant’s grossly negligent conduct caused the death of
[D.K.]” (See CALCRIM No. 592.) The jury was instructed on the elements of
misdemeanor vehicular manslaughter as follows: “1. While driving a vehicle, the
defendant committed an infraction; [¶] 2. The infraction was dangerous to human life
under the circumstances of its commission; [¶] 3. The defendant committed the infraction
with ordinary negligence; [and] [¶] 4. The infraction caused the death of another person.”
(See CALCRIM No. 593.)

                                             6
would create such a risk. [¶] In other words, a person acts with gross negligence when
the way he acts is so different from how an ordinarily careful person would act in the
same situation that his act amounts to disregard for human life.”
              CALCRIM Nos. 592 and 593 are full and complete. They are accurate
statements of the law. CALCRIM No. 592 provides a clear and uncomplicated
explanation of gross negligence. Attempting to clarify that explanation or to provide
examples of gross negligence and ordinary negligence would have been risky indeed and
likely would have confused the jury rather than informed it. Giving the jury examples of
gross negligence and ordinary negligence might have distracted the jury from examining
the evidence and following the instructions and, instead, led it to reach a verdict by
comparing the facts to the given examples. The trial court, which worked with the jury
through trial, was in the better position to consider the options and decide how best to aid
the jury. The court acted within its discretion by deciding the best way to aid the jury
was to refer it back to the instructions instead of providing explanations or examples.

C. Any Error Was Harmless.
              In addition, any error was harmless. Error by the trial court under Penal
Code section 1138 in responding to a jury’s question is subject to the prejudice standard
of People v. Watson (1956) 46 Cal. 2d 818, 836. (People v. Lua, supra, 10 Cal.App.5th at
p. 1017.) Error is prejudicial if “it is reasonably probable that a result more favorable to
the appealing party would have been reached in the absence of the error.” (People v.
Roberts (1992) 2 Cal. 4th 271, 326.)
              The evidence that Block acted with gross negligence was overwhelming.
Eyewitness accounts and law enforcement investigation established that Block drove at
an excessive speed down a two-lane road, spun off onto the dirt shoulder, drove back
onto the road, crossed the center divider into the wrong lane, barely missed an oncoming
car, and crashed head-on into a motorcycle, killing the driver and seriously injuring the


                                              7
passenger. This is virtually the definition of gross vehicular negligence. The evidence
established that the Honda Accord’s braking and steering systems were satisfactory.
Block’s primary defense at trial was that he was not the driver of the Honda Accord and
the police had conducted a shoddy investigation leading to his arrest. Any explanation or
examples of gross negligence and ordinary negligence that the court conceivably might
have given almost certainly would have led to the same verdict. There is no reasonable
probability that a result more favorable to Block would have been reached in absence of
the claimed error.
                                             II.

                     The Claim of Prosecutorial Error, if Preserved for
                          Appeal, Has No Merit, and Any Error
                                   Would Be Harmless.
              Block contends the prosecutor committed error during closing argument by
attacking the credibility of his trial counsel. The single comment made by the prosecutor,
whether viewed in isolation or in context, did not constitute prosecutorial error and was
harmless.

A. Background
              In closing argument, defense counsel gave a PowerPoint presentation
during the course of which the prosecutor objected to a particular slide on the ground it
included evidence that the court had determined to be inadmissible hearsay. The trial
court sustained the objection and so informed the jury. A short time later, defense
counsel, addressing a PowerPoint slide concerning fingerprint evidence, argued “the
fingerprints are all of no value, except an inconclusive [one] related to the Lipton Brisk.”
The prosecutor objected on the ground the argument misstated the evidence in that
Block’s fingerprint had been positively identified on the Lipton iced tea bottle found in
the Honda Accord. In a chambers conference, the court asked “[w]asn’t there a positive
fingerprint?,” commented the defense argument was “very misleading,” and told defense


                                             8
counsel to “clean it up a little.” Back in front of the jury, defense counsel reviewed the
fingerprint evidence and, when counsel got to the fingerprints on the iced tea bottle,
stated, “[t]he second one came to Mr. Block, which made sense, because he is seen in the
video with a Lipton brisk bottle.”
              During rebuttal, the prosecutor argued: “You know, there were a lot of—
you were given a lot of explanation and a lot of excuses. Right? And there were a lot of
emotional feelings that defense counsel was giving you. Actually, I think she said
‘disturbed,’ maybe or ‘concerned’—or ‘disturbed,’ and it was all in reference to the
investigation and to the prosecution. Would you be more disturbed with the fact that
things were being put up on the screen as evidence for you to consider in this case that
were inaccurate?” (Italics added.)
              Defense counsel objected to the italicized comment without requesting an
admonition to the jury. The trial court sustained the objection and stated, “[t]hat’s out of
bounds.”

B. The Claim of Prosecutorial Error Is Forfeited.
              “To avoid forfeiture of a claim of prosecutorial misconduct, a defendant
must object and request an admonition.” (People v. Perez (2018) 4 Cal. 5th 421, 450.)
Without an objection and a request for an admonition, the claim can be reviewed on
appeal only if an admonition would not have cured the harm caused by the prosecutorial
error. (People v. Hoyt (2020) 8 Cal. 5th 892, 952.) Block’s trial counsel did not request
an admonition. Nothing in the record suggests an admonition would not have cured
whatever harm Block might have suffered. Block therefore forfeited his claim of
prosecutorial error.

C. The Prosecutor Did Not Commit Error, and Any Error Would Be Harmless.
              If preserved for appellate review, Block’s claim of prosecutorial error has
no merit. “Improper comments violate the federal Constitution when they constitute a

                                              9
pattern of conduct so egregious that it infects the trial with such unfairness as to make the
conviction a denial of due process. [Citation.] Improper comments falling short of this
test nevertheless constitute misconduct under state law if they involve use of deceptive or
reprehensible methods to attempt to persuade either the court or the jury.” (People v.
Cortez (2016) 63 Cal. 4th 101, 130.) To find prosecutorial error, we must view the
challenged statements in the context of the entire argument and the jury instructions to
determine whether there was a reasonable likelihood the jury understood or applied the
comments in an improper or erroneous manner. (Ibid.) “If the challenged comments,
viewed in context, ‘would have been taken by a juror to state or imply nothing harmful,
[then] they obviously cannot be deemed objectionable.’” (Ibid.) “‘[W]e “do not lightly
infer” that the jury drew the most damaging rather than the least damaging meaning from
the prosecutor’s statements.’” (People v. Covarrubias (2016) 1 Cal. 5th 838, 894.)
              In this case, the act claimed to be prosecutorial error was but one sentence
made in rebuttal. This single sentence did not infect the trial with unfairness or deny
Block a fair trial. A claim of prosecutorial error therefore must be founded on state law.
              Under California law, “[i]t is misconduct for the prosecutor in argument to
impugn the integrity of defense counsel or to suggest defense counsel has fabricated a
defense.” (People v. Cash (2002) 28 Cal. 4th 703, 732.) In addressing a claim of
prosecutorial error based on disparagement or denigration of defense counsel, we ask
whether the prosecutor’s comments were a fair response to the remarks of defense
counsel. (People v. Pearson (2013) 56 Cal. 4th 393, 431-432.) Here, we conclude the
prosecutor’s comments were a fair response. Defense counsel had erroneously asserted
the fingerprint test for the print recovered from the Lipton iced tea bottle was
inconclusive when in fact that fingerprint was positively shown to be Block’s. Defense
counsel’s assertion was neither a slip of the tongue nor a poor choice of words, but was
intentionally made and reflected in a PowerPoint slide. The prosecutor’s comment in



                                             10
rebuttal that defense counsel had placed “inaccurate” evidence on the screen was an
accurate response to defense counsel’s assertion.
              Asking the jury whether it was “more disturbed” about the inaccurate
evidence put up on the screen, though not a particularly temperate choice of phrasing, did
not cross the line into error. The prosecutor did not call defense counsel a liar, describe
her as disingenuous, or make any other denigrating or disparaging comments about her.
(See People v. Pearson, supra, 56 Cal.4th at pp. 431-432 [prosecutor’s comment that
defense counsel was being disingenuous was not misconduct]; People v. Cash, supra, 28
Cal.4th at pp. 732-733 [prosecutor’s comment that defense counsel colluded in
investigator’s commission of perjury was not misconduct]; People v. Frye (1998) 18
Cal. 4th 894, 978 [prosecutor’s characterization of defense counsel’s challenge to a
witness’s credibility as “‘ludicrous’” and a “‘smoke screen’” was not misconduct],
disapproved on another ground in People v. Doolin (2009) 45 Cal. 4th 390.)
              Considering the challenged comment in the context of the entire rebuttal
argument and the instructions, we conclude there was no reasonable likelihood the jury
understood or applied the comments in an improper or erroneous manner. As we have
explained, the prosecutor’s challenged comment was but a single sentence made during
rebuttal argument. It is one thing to discern the meaning of statements committed to
writing and quite another to assess the effect of an oral comment on a listener. Here, the
prosecutor’s comment comes to us, and to appellate counsel, as a passage in a printed
transcript that can be studied and parsed, but to the jury the comment was oral, brief, and
ephemeral. The comment was somewhat convoluted to begin with and the likelihood is
that it would have flown past the jurors before they would have been able to connect the
words “more disturbed” with a challenge to defense counsel’s integrity. In addition, the
court instructed the jury that “[n]othing that the attorneys say is evidence” and “their
remarks are not evidence” (see CALCRIM No. 222) and that the jurors were not to let



                                             11
bias for or against the attorneys or the defendant influence their decision (see CALCRIM
No. 200).
              If the prosecutor committed error, it was harmless. “A defendant’s
conviction will not be reversed for prosecutorial misconduct, however, unless it is
reasonably probable that a result more favorable to the defendant would have been
reached without the misconduct.” (People v. Crew (2003) 31 Cal. 4th 822, 839.) The
evidence of guilt in this case was, as we have explained, very strong. Although the trial
court did not admonish the jury, the court did say the prosecutor’s comment was “out of
bounds.” Without the claimed prosecutorial error, it is not reasonably probable the jury
would have reached a verdict more favorable to Block.

                                            III.

                 Any Error in Imposing Fines and Fees Was Harmless
                            Beyond a Reasonable Doubt.
              The trial court imposed a restitution fine of $300 (Pen. Code, § 1202.4,
subd. (b)), a court operations assessment fee of $160 (id., § 1465.8), and a criminal
conviction assessment fee of $120 (Gov. Code, § 70373). Block contends imposition of
that fine and those fees violated his due process rights under the federal and state
constitutions because the trial court did not hold a hearing on and make a determination
of his ability to pay them. (See People v. Dueñas (2019) 30 Cal. App. 5th 1157,
1172-1173 (Dueñas).)
              On a vastly different set of facts, the Dueñas court held that due process of
law requires that a trial court determine a defendant’s “present ability to pay” before
imposing court facilities and operations assessments. (Dueñas, supra, 30 Cal.App.5th at
p. 1164.) Assuming for purposes of this opinion only that Dueñas was correctly decided,
any error in failing to conduct a hearing on Block’s ability to pay was harmless beyond a
reasonable doubt.



                                             12
                 Error in failing to hold an ability to pay hearing is deemed harmless where,
as here, the defendant’s sentence is long enough that he or she will be able to earn enough
in prison wages while incarcerated to pay off the assessments. (See, e.g., People v. Jones
(2019) 36 Cal. App. 5th 1028, 1035 [six years, with 332 days of presentence credits].)
“[Defendant’s] ability to pay includes ‘[his] ability to obtain prison wages and to earn
money after his release from custody.’ [Citations.] ‘[E]very able-bodied prisoner’ must
work while imprisoned. [Citation.] Prison wages range from $12 to $56 per month,
depending on the job and skill level involved.” (People v. Cervantes (2020) 46
Cal. App. 5th 213, 229, citing Cal. Code Regs., tit. 15, § 3041.2, subd. (a)(1).)
                 Block was 45 years old at the time he was sentenced. Nothing in the record
suggests he is incapable of performing work. The total amount of the fine and fees is
$580. Assuming Block earns the lowest prison wage of $12 a month for the duration of
his sentence, it will take him approximately 48.33 months (about 4 years 11 days) to pay
off that amount. Block was sentenced to a prison term of 15 years 4 months and was
awarded 1,476 days (about 4 years 16 days) of presentence custody and conduct credit.
Even assuming he is eligible for and earns custody credit under Penal Code section 2933,
Block will be able to pay the $580 fine and fees with prison wages earned during his
incarceration.
                 We therefore conclude that Block’s ability to pay the total amount imposed
with prison wages “forecloses a meritorious inability to pay argument.” (People v. Jones,
supra, 36 Cal.App.5th at p. 1035; see People v. Johnson (2019) 35 Cal. App. 5th 134, 140
[concluding that “because [defendant] has ample time to pay it from a readily available
source of income while incarcerated, the error is harmless beyond a reasonable doubt”].)
Accordingly, we find any Dueñas error to be harmless beyond a reasonable doubt.




                                               13
                                DISPOSITION
          The judgment is affirmed.



                                           FYBEL, J.

WE CONCUR:



MOORE, ACTING P. J.



THOMPSON, J.




                                      14